   8:19-cr-00102-JFB-SMB Doc # 54 Filed: 02/03/21 Page 1 of 1 - Page ID # 125




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR102
                                            )
      vs.                                   )
                                            )                   ORDER
KIA LATRICE BOOKER and                      )
CHYNEICE RICHIE,                            )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Kia Latrice Booker’s Unopposed
Motion to Continue Trial [53]. Counsel is in the process of negotiating a mutually
agreeable resolution to this matter, but additional time is needed to accomplish this. For
good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [53] is granted, as
follows:

      1. The jury trial, for both defendants, now set for February 23, 2021, is continued
         to May 25, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and May 25, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A)
         & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: February 3, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
